Exhibit 10.43 to

 

Form 10-K

 

Certegy Inc.

 

CONFIDENTIAL TREATMENT REQUESTED.

 

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN

REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE

COMMISSION, AND THE SPECIFIC PORTIONS THAT THE REGISTRANT

DESIRES TO BE KEPT CONFIDENTIAL HAVE BEEN MARKED WITH ***

AT THE REDACTED PORTION AND FOOTNOTED “CONFIDENTIAL

MATERIAL REDACTED AND FILED SEPARATELY WITH THE

COMMISSION” THE REGISTRANT HAS ALSO MARKED THE EXHIBIT

INDEX TO THE FORM 10-K TO INDICATE CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THE EXHIBITS.

 

 

Transaction Document                                  February 25, 2003

CERTEGY/IBM CONFIDENTIAL



--------------------------------------------------------------------------------

CERTEGY/IBM

 

Master Agreement for Operations Support Services

Transaction Document #03-01

(United States)

 

1.0 Introduction

 

This Transaction Document, effective as of March 5, 2003 (the “Effective Date”),
is entered into by Certegy Inc., a corporation having its primary place of
business at 11720 Amber Park Drive, Alpharetta, Georgia 30004 (“Certegy”), and
International Business Machines Corporation (“IBM”), having offices located at
Route 100, Somers, New York 10589. The Services (as defined herein) will be
provided by IBM to Certegy under the terms and conditions of the Master
Agreement for Operations Support Services dated June 29, 2001 between Certegy
and IBM, as amended from time to time (the “Master Agreement”), and this
Transaction Document, its Supplement and its Schedules A through V attached
hereto for each Tower (this “Transaction Document”). Terms and conditions that
are specific to this Transaction Document, but do not deviate from or conflict
with the provisions of the Master Agreement, are set forth in Section 4.0 hereof
entitled “Transaction Unique Terms.” Terms and conditions of this Transaction
Document that deviate from or are in conflict with the Master Agreement are set
forth in Section 5.0 hereof entitled “Deviations from Terms of the Master
Agreement.” In the event of a conflict between the provisions of this
Transaction Document and the Master Agreement, the provisions of the Master
Agreement shall be controlling except for the deviating and conflicting
provisions set forth in Section 5.0 hereof, which will control over the
provisions of the Master Agreement.

 

2.0 Definitions

 

Terms capitalized herein but not defined herein shall have the meaning set forth
in the Master Agreement and the Schedules attached hereto. Terms capitalized and
defined herein shall have the meaning set forth herein.

 

  a. Commencement Date has the meaning set forth in Section 4.1 herein.

 

  b. Contract Year means the consecutive twelve month period beginning September
1 continuing through August 31 of the following year during the Term of this
Transaction Document. The first Contract Year shall begin on September 1, 2003.

 

  c. Custom Utility Software means code which causes the Applications Software
and/or Systems Software and/or the Machines and/or Services to function, operate
and/or communicate as part of an integrated compatible system in connection with
the Services.

 

  d. Customer Data means any information contained in a Customer Database.

 

  e. Customer Database means any database at any time established (whether in
magnetic, paper or other form) by, or on behalf of, or at the direction of,
Certegy or an Authorized

 

Transaction Document                                  February 25, 2003

CERTEGY/IBM CONFIDENTIAL



--------------------------------------------------------------------------------

User under this Transaction Document which contains information relating to
Certegy or its Authorized Users (including account and transaction data).

 

f. Certegy Data Center means the Certegy data center located in St. Petersburg,
Florida, from which IBM provides the majority of the Services.

 

g. Disaster Recovery Plan has the meaning set forth in Schedule G to this
Transaction Document.

 

h. Effective Date has the meaning set forth in Section 1.0 herein.

 

i. Excusable Downtime has the meaning set forth in Schedule S to this
Transaction Document.

 

j. Facilities—means any location: (1) owned, leased, rented, or used by Certegy
that IBM may use in providing the Services; and (2) that is listed in Schedule T
(Facilities).

 

k. IBM Data Center means the IBM data center from which IBM provides console
operations activities in support of the Services.

 

l. IBM Help Desk means an IBM Customer Service Center from which IBM provides
Help Desk Services.

 

m. IBM Logo Products means products made generally available by IBM or an
Affiliate of IBM and bearing a logo of IBM and/or an IBM Affiliate.

 

n. Master Agreement has the meaning set forth in Section 1.0 herein.

 

o. Procedures Manual has the meaning set forth in Section 4.6 herein.

 

p. Scheduled Downtime has the meaning set forth in Schedule S to this
Transaction Document.

 

q. Sensitivity Factor has the meaning set forth in Schedule J 3.0 to this
Transaction Document.

 

r. Services has the meaning set forth in Section 3.1 herein.

 

s. Systems management Control (SMC) has the meaning set forth in Section 4.5
herein.

 

t. Transaction Document has the meaning set forth in Section 1.0 herein.

 

u. Transition Plan means the plan for transition set forth in Schedule H to this
Transaction Document.

 

Transaction Document US                                March 5, 2003

CERTEGY/IBM CONFIDENTIAL



--------------------------------------------------------------------------------

3.0 Services, Charges and Credits

 

3.1 Services

 

IBM will provide to Certegy the Services for the Mainframe Tower:

 

  • Mainframe Tower includes:

 

Help Desk Services

 

Desktop Services

 

SNA Network Services

 

The scope and composition of the Services and the responsibilities of the
Parties with respect to the Services are detailed in each Schedule E to this
Transaction Document with respect to the Mainframe Tower, and Schedules A
through V attached hereto.

 

Any existing and future Projects under this Transaction Document for which IBM
will be responsible will be described in Schedule N. Schedule N shall include,
but not be limited to, project management, design, testing, documentation,
implementation and training responsibilities for each Project and the charges
with respect thereto.

 

3.2 Charges and Credits

 

In addition to other provisions in the Master Agreement and this Transaction
Document addressing charges and credits, the Supplement and Schedule J hereto
entitled “Charging Methodologies,” set forth the pricing, charging methodologies
and measures of utilization for the Services including, without limitation, the
Baselines of Resource Units to be provided to Certegy by IBM hereunder, the
Monthly Charges, Termination Charges and charges and credits for additional and
reduced resources. Further, Schedule J and Schedule S hereto entitled “Service
Levels and Service Credits” set forth certain credits to Certegy and/or charges
to IBM.

 

4.0 Transaction Unique Terms

 

The terms and conditions in this Section 4 are in addition to the terms and
conditions set forth in the Master Agreement, are specific to the Services
arrangement described in this Transaction Document and are not intended to
conflict with or deviate from any of the terms and conditions in the Master
Agreement.

 

Transaction Document US                                    March 5, 2003

CERTEGY/IBM CONFIDENTIAL

 



--------------------------------------------------------------------------------

4.1 Term/Commencement Date

 

The term of this Transaction Document shall begin on the Effective Date and
expire on August 31, 2013, unless earlier terminated in accordance with the
terms of the Master Agreement or this Transaction Document. Except as provided
in Section 4.3, the Commencement Date of Services is August 31, 2003.

 

4.2 Technology Refresh

 

IBM will refresh (including, without limitation, upgrade, replace, augment,
enhance, etc.) the IBM Machines used by IBM to provide the Services to the
extent provided to Certegy by IBM for this Transaction Document in accordance
with Section 6.2.(a) of the Master Agreement, at a level and with a frequency
that will enable IBM at all times to perform and provide the Services in
accordance with this Transaction Document. Pursuant to Section 6.2(a) of the
Master Agreement, IBM has provided the technology refresh plan to Certegy
showing the timing of the hardware and software upgrades and/or hardware refresh
points during the term of this Transaction Document that are included in the
Monthly Charges and reflected in the Baseline prior to the Effective Date. IBM
will advise Certegy of any proposed changes in its technology refresh procedures
and plans during each Annual Planning Meeting referred to in Schedule J of this
Transaction Document.

 

4.3 Transition

 

Schedule H to this Transaction Documents describes the Transition Plan, which
shall begin upon the Effective Date of this Transaction Document. The Transition
Plan, among other things, includes the joint development of the Desktop Refresh
Plan by IBM and Certegy, including the rollout schedule of Desktop Refreshes
(“Desktop Refreshes”).

 

4.4 Return of Customer Data

 

If requested by Certegy at any time during the term of this Transaction
Document, IBM shall promptly provide to Certegy, its Authorized Users or its or
their nominees, in a form readily useable, current and updated copies of the
Customer Data and Customer Databases. Certegy shall reimburse IBM for its
reasonable cost, if any, of providing such Customer Data and Customer Databases.

 

4.5 Systems Management Controls

 

During each Annual Planning Meeting referred to in Schedule J, IBM and Certegy
will jointly review the Systems Management Control (SMC) procedures used by IBM,
and IBM will make any reasonable changes that Certegy may request be made to the
standard set of disciplines for managing the information systems used to provide
the Services. This methodology will be applied to all the Services provided
under this Transaction Document, shall be implemented as appropriate to the
individual elements of the Services being provided, and shall be included in the
Procedures Manual.

 

Transaction Document US                                 March 5, 2003

CERTEGY/IBM CONFIDENTIAL

 



--------------------------------------------------------------------------------

4.6 Procedures Manual

 

The “Procedures Manual” shall be jointly developed by IBM and Certegy during the
Transition Period and approved by Certegy. The Procedures Manual will govern the
performance of each element of the Services and will establish appropriate
operating procedures, including, without limitation, escalation and problem
resolution procedures, for the Services. During the term of this Transaction
Document, the Parties may incorporate New Services into the Services provided
pursuant to this Transaction Document and will amend the Procedures Manual in
writing accordingly. IBM shall perform all Services in accordance with the
Procedures Manual and the Master Agreement.

 

4.7 Facilities

 

a. Certegy will provide IBM at no charge with:

 

  1. the use of space and support (including, without limitation, the use of
copiers and fax machines) at Certegy’s St. Petersburg, Florida; Alpharetta,
Georgia; Tuscaloosa, Alabama; Madison, Wisconsin; and Salt Lake City, Utah
locations (the “Facilities”) reasonably necessary for the performance of the
Services, which shall include all heat, light, power, air conditioning,
uninterruptible power supply and other similar utilities, reasonable office
space as shown in Schedule T of this Transaction Document, furniture, secure
storage space and equipment staging facilities, local telephone service (long
distance charges will be IBM’s responsibility), office support services
(including security and janitorial), and coordination of Facility access
security requirements to be used by IBM in support of the Services. Certegy will
provide IBM with reasonable access to the Facilities in order for IBM to perform
its obligations hereunder in substantially the same manner as provided to
Certegy employees performing similar job functions; and

 

  2. the same or similar access to Certegy’s workplace services, such as parking
and cafeteria facilities, if any, as Certegy provides to its employees and
Subcontractors.

 

b. If Certegy relocates a Facility, or the portion of a Facility used by IBM to
provide the Services, Certegy will:

 

  1. provide IBM with space and support in the new location that is comparable
to the space and support provided in the previous location;

 

  2. reimburse IBM for any one time or ongoing expenses incurred as a result of
the relocation; and

 

  3. if the relocation impacts IBM’s ability to meet the Service Levels, relieve
IBM from the affected Service Levels until the relocation is complete and the
Service Levels are appropriately adjusted.

 

c. IBM’s use of the Facilities does not constitute or create a leasehold
interest.

 

Transaction Document US                                 March 5, 2003

CERTEGY/IBM CONFIDENTIAL

 



--------------------------------------------------------------------------------

To the extent that IBM’s equipment or software is located at a Facility and such
equipment and/or software is part of the System used to provide the Services,
Certegy appoints IBM as Certegy’s attorney-in-fact, with the full authority to
act in its name and stead, for the limited purpose of executing, delivering and
filing, in Certegy’s name and on its behalf, financing statements and related
filings in connection with such equipment and software. This limited power of
attorney will be effective as of the Effective Date and will expire upon the
expiration or earlier termination of this Transaction Document.

 

4.8     Economic Change Adjustment (ECA)

 

An annual Economic Change Adjustment (the “ECA”) to certain specified charges
set forth in the Supplement for this Transaction Document shall be determined
and calculated in accordance with Section 3.0 of Schedule J to this Transaction
Document. Such adjustment may increase or decrease the Annual Services Charges,
ARCs, and RRCs (“Charges”) in the Supplement. The Charges, to which the annual
ECA will be applied, are specified in the Supplement and Schedule J to this
Transaction Document.

 

4.9     Limitations on Rights to Perform Services for Others

 

Subject to Sections 8.4(c) and 11.2(d) of the Master Agreement, IBM will not:

 

  a. use information regarding the Certegy Business or skills which were
obtained through association with Certegy and which provide Certegy with a
competitive advantage in the Certegy Business to assist competitors of Certegy,
including those identified in Section 4.9(b); nor

 

  b. REDACTED ***

 

  c. Use these Facilities or the System to provide services to any third party
without prior written approval of Certegy.

 

4.10     Notices

 

Notices pursuant to Section 17.10 of the Master Agreement, notifications will be
addressed as follows:

 

For termination, breach or defaults, notify;

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

 

Transaction Document US                      March 5, 2003

CERTEGY/IBM CONFIDENTIAL



--------------------------------------------------------------------------------

In the case of IBM:

  In the case of Certegy:

IBM Global Project Executive

IBM Corporation

1505 Windward Concourse

Alpharetta, Georgia 30005

Facsimile: 770-663-9448

 

Chief Technology Officer

Certegy Inc.

11720 Amber Park Drive

Suite 600

Alpharetta, Georgia 30004

with a copy to:

 

with a copy to:

IBM General Counsel

   

IBM Corporation

Route 100

Somers, New York 10589

Facsimile: 914-766-8444

 

Law Department

Certegy Inc.

11601 Roosevelt Boulevard

TA-41

St. Petersburg, Florida 33716

For all other notices:

In the case of IBM:

  In the case of Certegy:

IBM Global Project Executive

IBM Corporation

1505 Windward Concourse

Alpharetta, Georgia 30005

Facsimile: 770-663-9448

 

Chief Technology Officer

Certegy Inc.

11720 Amber Park Drive

Suite 600

Alpharetta, Georgia 30004

IBM Project Executive

   

11601 Roosevelt Boulevard

St. Petersburg, Florida 33716

 

Chief Information Officer

Certegy, Inc

11601 Roosevelt Boulevard

St. Petersburg, Florida 33716

 

5.0 Deviations From Terms of The Master Agreement

 

The terms and conditions in this Section 5 are the terms and conditions that are
deviations from or in conflict with the terms and conditions set forth in the
Master Agreement.

 

Transaction Document US                      March 5, 2003

CERTEGY/IBM CONFIDENTIAL



--------------------------------------------------------------------------------

5.1 Termination for Convenience Section 12.1(c) of the Master Agreement entitled
“Termination” is modified for the purpose of this Transaction Document to the
extent inconsistent with the following:

 

Subject to payment by Certegy of the applicable Termination Charges and Wind
Down Expenses as described in Schedule J or its Supplements, Certegy may
terminate this Transaction Document for convenience at anytime after three (3)
years from the Commencement Date by giving one hundred eighty (180) days or more
prior written notice to IBM.

 

5.2 REDACTED ***

 

5.3 REDACTED ***

 

5.4 REDACTED ***

 

5.6 Resources and Facilities

 

For purposes of this Transaction Document, Section 5.3(d) of the Master
Agreement is modified as follows:

 

  a. The first sentence is revised to read as follows:

 

IBM will have the right to change the location of the IBM activities associated
with operating systems support, Help Desk and mainframe console operations
provided as part of the Services under any Transaction Document with the prior
written consent of Certegy (which consent shall not be unreasonably withheld) or
upon the occurrence of a Force Majeure Event.

 

  b. The following sentence is added at the end of the section:

 

Except as provided in the first sentence of this Section 5.3(d), IBM may not
change the location of any other aspects of the Services, and the delivery of
Services without the prior written consent of Certegy, which may be withheld in
its sole discretion.

 

5.7 Other Rights Upon Termination

 

For purposes of this Transaction Document and each other outstanding Transaction
Document on the date hereof, Section 12.6(g) of the Master Agreement is modified
to read as follows:

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

 

Transaction Document US                      March 5, 2003

CERTEGY/IBM CONFIDENTIAL



--------------------------------------------------------------------------------

Upon the date of expiration or termination of the Agreement or any Transaction
Document for any reason, the Certegy Group or its designee shall have the right
to make offers of employment to any or all IBM employees performing Services on
a substantially full time basis for the Certegy Group hereunder or under such
Transaction Document, as applicable (“Service Employees”). Promptly after either
Party provides the other Party written notice of termination or expiration, with
the prior consent of each Service Employee (each of whom IBM will notify of
Certegy’s or its designee’s interest), IBM agrees, subject to the agreement of
the Service Employees, to supply Certegy or its designee with the names and
resumes requested by Certegy or its designee for the purposes of exercising its
rights under this Section 12.6, at no charge. Certegy’s or its designee’s rights
under this Section 12.6 will take precedence over any IBM/employee employment
contract or covenant that may otherwise limit an employee’s right to accept
employment with the Certegy Group or its designee.

 

5.8 COLA

 

The definition for “Cost of Living Adjustment (‘COLA’)” in Section 2 of the
Master Agreement shall not apply to this Transaction Document. All other
references to Cost of Living Adjustment or COLA contained in the Master
Agreement are hereby replaced by references to the ECA.

 

5.9 Schedules and Supplements

 

Following is a listing of the Schedules and the Supplement applicable to this
Transaction Document.

 

Table of Attachments

 

Schedule


--------------------------------------------------------------------------------

  

Schedule Title

--------------------------------------------------------------------------------

  

Schedules
Configured
for

Each Tower

--------------------------------------------------------------------------------

   Standard
Schedules


--------------------------------------------------------------------------------

   Applicability


--------------------------------------------------------------------------------

A    Applications Software    X         Each Tower B    Systems Software    X   
     Each Tower C    Certegy Provided Hardware    X         Each Tower D    IBM
Machines    X         Each Tower E    Services and Operational and Financial
Responsibilities    X         Each Tower F    Leases, Licenses and other
Contracts    X         Each Tower G    Disaster Recovery Services    X        
Each Tower

 

Transaction Document US                      March 5, 2003

CERTEGY/IBM CONFIDENTIAL



--------------------------------------------------------------------------------

H

   Transition Plan    X         Each Tower

I

   Network Locations    X         Network Tower

J

   Charging Methodologies and Measures of Utilization         X    Common

K

   Applications Installation Standards (Operating Environment IT Standards)    X
        Each Tower

L

   Security Procedures and Responsibilities—Data and Physical    X        
Each Tower

M

   Help Desk Services    X         Each Tower

N

   Projects    X         Each tower

O

   Affected Employees         X    Common

P

   Maintenance Terms         X    Common

Q

   Outstanding Employee Claims         X    Common

R

S

  

Service Transfer Assistance

Performance Standards, Minimum Service Levels and Service Credits

        X
X    Common
Common

T

   Certegy Provided Office Furnishings and Facilities    X         Each Tower

U

   Bill of Sale         X    Common

V

   Key Employees         X    Common

 

Transaction Document US                      March 5, 2003

CERTEGY/IBM CONFIDENTIAL



--------------------------------------------------------------------------------

THE PARTIES ACKNOWLEDGE THAT THEY HAVE READ THIS TRANSACTION DOCUMENT,
UNDERSTAND IT, AND AGREE TO BE BOUND BY ITS TERMS AND CONDITIONS. FURTHER, THE
PARTIES AGREE THAT THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN
THE PARTIES RELATING TO THIS SUBJECT SHALL CONSIST OF 1) THIS TRANSACTION
DOCUMENT AND 2) THE MASTER AGREEMENT, INCLUDING AMENDMENTS TO THOSE DOCUMENTS
FROM TIME TO TIME EXECUTED BY THE PARTIES. THIS STATEMENT OF THE AGREEMENT
BETWEEN THE PARTIES SUPERSEDES ALL PROPOSALS OR OTHER PRIOR AGREEMENTS, ORAL OR
WRITTEN, AND ALL OTHER COMMUNICATIONS BETWEEN THE PARTIES RELATING TO THE
SUBJECT DESCRIBED HEREIN.

 

Accepted by:

     

Accepted by:

Certegy Inc.      

International Business Machines Corporation

By:           By:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    Authorized Signature           Authorized Signature                        
 

--------------------------------------------------------------------------------

Name (Type or Print)                                       
                         Date       Name (Type or Print)
                                                         Date

 

Transaction Document US                      March 5, 2003

CERTEGY/IBM CONFIDENTIAL